65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Juan Carlos VALDEZ, Defendant-Appellant.
No. 94-50590.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 10, 1995.Decided Aug. 16, 1995.

Before:  BROWNING, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM*


2
Juan Carlos Valdez received an eighteen-month sentence pursuant to a finding by the district court that he had violated the terms and conditions of his supervised release.  He appeals the district court's findings of felony spousal abuse and drug trafficking.


3
First, we hold that, in finding felony spousal abuse, the district court violated Valdez's right to confront an adverse witness.  The district court based its finding on hearsay testimony from Probation Officer Marvin E. English and on police reports from the El Cajon Police Department.  Valdez's right to confront the only witness with personal knowledge of the allegations against him clearly outweighed the Government's interests in denying confrontation.


4
Second, we hold that the evidence presented at the hearing was insufficient to support a finding that Valdez was involved in drug trafficking.


5
Accordingly, the judgment that Valdez violated the conditions of his supervised release by engaging in felony spousal abuse and drug trafficking is REVERSED.  The mandate shall issue forthwith.  No petition for rehearing will be entertained.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3